Exhibit 10.51

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made this          day of March, 2013, by
and between Vince, LLC, a Delaware limited liability company (“Vince” or
“Employer”), and Karin Gregersen McLennan, an individual (“Executive”).

WHEREAS, Employer desires to employ Executive as the President of Vince; and

WHEREAS, Executive desires to accept and be employed as the President of Vince;
and

WHEREAS, the parties desire to set forth the terms and conditions under which
Executive shall be employed and upon which Vince shall compensate Executive; and

NOW, THEREFORE, in consideration of the premises and promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1. Title. Employer hereby employs Executive as President of Vince. Executive
hereby accepts such employment with Employer in such capacity. Executive shall
report to the Chief Executive Officer of Vince (“CEO”).

2. Duties. Executive shall perform for Vince all duties customarily associated
with the position of President and shall be responsible for the following
functional areas, including, but not limited to (1) design, (2) product
development, (3) merchandising, (4) marketing, (5) planning, selling and
otherwise distributing the products through the wholesale distribution channel,
(6) store design and visual merchandising, and (7) strategic planning and global
brand building initiatives in partnership with the CEO. Executive further agrees
to perform such other reasonable duties and services for Vince and assume
responsibility for such other functional areas, consistent with her position as
shall be assigned to her from time to time by the CEO. All of the functions,
activities and operations of Vince shall be subject to the direction and
oversight of the CEO. Executive shall devote her entire business time,
attention, energy, business judgment, knowledge, skill and best efforts to the
performance of her duties hereunder.

3. Term. Employer agrees to employ Executive pursuant to the terms of this
Agreement, commencing as of May 13, 2013 (“Effective Date”) and ending on the
date Executive’s employment is terminated under the terms of this Agreement. The
period from the Effective Date through the Executive’s termination date
(“Termination Date”) is referred to under this Agreement as the “Term.”

4. Base Salary. For all duties to be performed by Executive hereunder, Executive
shall receive a base salary at the annual rate of Seven Hundred Fifty Thousand
Dollars ($750,000) (“Base Salary”), payable in substantially equal installments
in accordance with Employer’s normal payroll cycle.



--------------------------------------------------------------------------------

5. Bonuses. (A) Annual Bonus: During the Term, Executive shall be eligible to
receive an annual non-deferred, cash incentive payment subject to the terms and
conditions of the Employer’s annual bonus plan as may be in effect from time to
time (“Annual Bonus”) based on a target bonus opportunity of 50% of the
Executive’s Base Salary, with a maximum bonus opportunity of 100% of such Base
Salary, in each case upon the attainment of one or more pre-established
financial-based performance goals for Vince (and its affiliates) reasonably
established in good faith by the Board of Managers (“Vince Board”) or any
committee thereof near the beginning of each fiscal year. The attainment of such
goals will be based upon Vince’s audited financial results for such year.
Executive’s Annual Bonus for fiscal 2013 will be guaranteed to be no less than
Three Hundred Seventy-Five Thousand Dollars ($375,000). Any Annual Bonus will be
paid after completion of the audited financial statements for the applicable
year, provided that the Executive remains continuously employed through the date
that such Annual Bonus is paid (subject to Section 11 hereof).

(B) Sign-On Bonus: Employer shall pay Executive a one-time signing bonus within
sixty (60) days of the Effective Date in an amount equal to Two Hundred Thousand
Dollars ($200,000) (“Sign-On Bonus”). Should Executive’s employment be
terminated pursuant to Section 10 of this Agreement (other than by reason of the
death or disability of Executive) within one year of the Effective Date,
Executive shall immediately repay the Sign-On Bonus.

6. Equity. Subject to the final approval of the Board of Directors of Kellwood
Company (“Kellwood”), Executive will have an opportunity to participate in the
2010 Kellwood Company Stock Option Plan (“Plan”) and shall be granted options to
acquire six thousand five hundred (6,500) shares of common stock of Kellwood
with an exercise price equal to the fair market value of the stock on the date
the options are granted. Such options will be subject to the terms and
conditions of the standard Kellwood stock option grant agreement and Plan and
will vest over a five-year period at a rate of 20% per year, with the first 20%
vesting on the first anniversary of Executive’s first day of employment with
Vince.

7. Expenses; Travel; Benefits; Vacation/Holidays; Clothing Allowance; (A) It is
understood that Executive will from time to time incur reasonable expenses in
conjunction with her employment. Employer shall reimburse Executive for all such
reasonable, out of pocket expenses incurred in accordance with Vince’s expense
policy and upon presentation of an itemized written account in accordance with
usual and customary Vince procedures. (B) Executive may be requested, from time
to time, and for reasonable periods of time, to travel in the performance of her
Duties. Executive agrees to travel as requested, within reason and subject to
Vince’s standard Travel & Entertainment Policy, as in effect from time to time,
and all travel in the performance of her Duties shall be at the sole cost of
Employer and shall be paid or reimbursed by Employer in accordance with the
Vince Travel & Entertainment Policy; provided however that Executive shall be
entitled to business class airfare for domestic transcontinental flights or
flights of five (5) hours or more, and any international flights. (C) Executive
shall be entitled to participate in and receive benefits under any existing
employee benefit plans or similar arrangements maintained by Employer for its
employees as such benefits may change from time to time. (D) Executive shall
accrue a minimum of five (5) weeks of vacation and all paid holidays in
accordance with Employer’s standard vacation and holiday policies. (E) In
accordance with



--------------------------------------------------------------------------------

the Employer’s clothing allowance policy, Executive will receive a $10,000
clothing allowance per fiscal year. (F) While Executive is in LA on Employer
business, Employer, at Employer’s sole cost and expense, will provide Executive
with hotel or other lodging accommodations as the parties may reasonably agree
upon.

8. Cause Termination. Employer may immediately terminate Executive’s employment
under this Agreement for “Cause” (as hereinafter defined) by delivering written
notice of termination to Executive. For purposes of this Agreement “Cause” shall
mean one or more of the following: (a) Conviction or indictment of Executive of
(i) a felony or (ii) a misdemeanor which involves moral turpitude, or the entry
by Executive of a plea of guilty or nolo contendere with respect to any of the
foregoing, (b) the commission of any act or failure to act by the Executive that
constitutes theft, destruction or misappropriation of Vince or its affiliates’
property, fraud, embezzlement, unethical business conduct that is materially
injurious to Vince or any of its affiliates, or any other intentional misconduct
or gross negligence that is otherwise materially injurious to Vince or any of
its affiliates whether financially or otherwise, (c) any violation by the
Executive of any written rule or written policy of Vince or any of its
affiliates and the failure of the Executive to cure such violation within
fifteen (15) days after receipt of notice from the Employer (such notice shall
specify the facts and circumstances which Employer believes gives rise to the
basis for the Cause), (d) any material violation by the Executive of the
requirements of any written contract or agreement between Vince (or any of its
affiliates) and the Executive and the failure of the Executive to cure such
violation within fifteen (15) days after receipt of notice from Vince (such
notice shall specify the facts and circumstances which Employer believes gives
rise to the basis for the Cause), or (e) Executive’s failure to comply with
instructions requiring specific action or specific omission to act, from the CEO
or the Vince Board, if (i) such instructions are communicated to Executive in
writing, including via email, (ii) such written instructions are otherwise
consistent with Executive’s duties, responsibilities and authority under this
Agreement, and (iii) Executive fails to comply with such written instructions
within ten (10) days after Executive receives the written instructions.

9. Executive Initiated Termination. (A) Voluntary Resignation: Executive may
terminate her employment under this Agreement at any time without “Good Reason”
(as this term is defined in (B) below) upon ninety (90) days written notice to
the Employer.

(B) Good Reason Termination: Executive may terminate her employment under this
Agreement at any time for “Good Reason” (as this term is defined below) if
Executive provides Employer with written notice of the existence of the “Good
Reason” event or condition within thirty (30) days after it initially occurs or
arises, and Employer fails to remedy or cure such event or condition within
thirty (30) days after the date of such written notice, and Executive exercises
her right to terminate for Good Reason within fifteen (15) days after the cure
period expires. Otherwise any claim of the specific example of such circumstance
as “Good Reason” shall be deemed irrevocably waived by the Executive. The
written notice from Executive shall specify the facts and circumstances which
Executive believes gives rise to the basis for the “Good Reason.” For purposes
hereof, the term “Good Reason” shall mean any one or more of the following which
occurs or arises without the consent of Executive (a) a material detrimental
change by Employer in Executive’s position, title, duties, responsibilities or
authority; (b) a breach by Employer of any of the material obligations of
Employer set forth in this Agreement; or (c) a reduction in Base Salary below



--------------------------------------------------------------------------------

Seven Hundred Fifty Thousand Dollars ($750,000). The Executive is aware of the
possible initial public offering involving the Vince business, and for the
avoidance of doubt it is understood that the consummation of the restructuring
of the Kellwood business in order to achieve such initial public offering shall
not, in and of itself, be deemed to trigger a right of the Executive to
terminate her employment for Good Reason.

10. Effect of Termination for Cause, Voluntary Resignation Without Good Reason,
Death or Disability. In the event Executive’s employment is terminated by
Employer for Cause, or Executive voluntarily resigns without Good Reason, or in
the event Executive’s employment is terminated by reason of the death or
disability of Executive, (a) Employer shall pay to Executive the amount of any
unpaid Base Salary earned by Executive through the Termination Date,
(b) Employer shall pay to Executive any additional amounts and/or benefits
payable to or in respect of Executive under and in accordance with the
provisions of any employee plan, program or arrangement under which Executive is
covered immediately prior to termination or expiration of Executive’s
employment, and (c) all other obligations to pay Executive’s Base Salary or any
bonus or other amounts after the Termination Date shall cease. As of the
Termination Date the Executive will be deemed to have resigned from all officer,
director or employee positions held at Vince or any of its affiliates and the
Executive will sign any forms or documents required or reasonably requested to
effectuate such resignation. Notwithstanding the foregoing, in the event
Executive’s employment is terminated by reason of the death or disability of the
Executive, the Executive (or her estate) shall also be entitled to (a) any
unpaid Annual Bonus for the fiscal year prior to the fiscal year in which the
Termination Date occurs, and (b) a pro-rata portion of the Annual Bonus for the
fiscal year in which the Termination Date occurs based on the number of days the
Executive was employed in such fiscal year, in both cases payable at the same
time as such payments would have been made if Executive had remained employed by
Employer through the date of payment (in the case of payments under (a), in the
calendar year of death or disability, and in the case of payments under (b), in
the calendar year following the year of death or disability). For purposes of
this Agreement, the term “disability” shall mean the Executive has been unable
to perform her job functions by reason of a physical or mental impairment for
180 days, whether or not continuous, in any continuous period of 360 days.

11. Effect of Termination Without Cause or for Good Reason. In the event
Executive’s employment is terminated by Employer without Cause or in the event
Executive terminates her employment for Good Reason, then subject to applicable
withholding taxes and other standard employee-related deductions, (a) Employer
shall pay Executive the amount of any unpaid Base Salary earned by Executive
through the Termination Date, (b) Employer shall pay to Executive any additional
amounts and/or benefits payable to or in respect of Executive under and in
accordance with the provisions of any employee plan, program or arrangement
under which Executive is covered immediately prior to termination or expiration
of Executive’s employment, (c) Employer shall pay Executive (i) any unpaid
Annual Bonus for the fiscal year prior to the fiscal year in which the
Termination Date occurs and (ii) a pro-rata portion of the Annual Bonus for the
fiscal year in which the Termination Date occurs based on the number of days the
Executive was employed in such fiscal year, in both cases payable at the same
time as such payments would have been made if Executive had remained employed by
Employer through the date of payment (in the case of payments under (c)(i), in
the calendar year of death or disability, and in the case of payments under
(c)(ii), in the calendar year following



--------------------------------------------------------------------------------

the year of death or disability), (d) the Employer shall continue to pay to
Executive her Base Salary, at the rate being paid as of the Termination Date,
for the earlier of twelve (12) months or until Executive secures other
employment which pays the Executive a base salary equal to or greater than her
Base Salary as of the Termination Date (such period, the “Severance Period”);
provided, however, that in the event Executive obtains other employment which
pays the Executive a base salary less than her Base Salary as of the Termination
Date, then Executive’s severance payments shall immediately become subject to
offset by the amount of Executive’s base salary and guaranteed incentive
compensation, if any, from such other employment, (e) if Executive is, as of the
Termination Date, enrolled in Vince’s medical and dental plans, the Employer
will continue to provide medical and dental coverage in accordance with the
Employer’s plans that are then in place until the end of the Severance Period,
and (f) subject to the terms and conditions of Executive’s grant agreement and
the Plan Executive may retain any vested options. In order to comply with
Section 409A, the payments to be made to the Executive under this Paragraph
11(b) and 11(c) shall begin on the first pay period following the 60th day after
her Termination Date (and on such payment commencement date, the Executive will
be entitled to receive a single sum make-up payment equal to the sum of the
severance payments the Executive would have received from the date of the event
giving rise to such severance payments and the delayed start date for such
payments), provided Executive has executed and returned to Vince, Vince’s
standard waiver and release of claims (which wavier and release of claims shall
not contain any non-competition, non-solicitation or other restrictive covenants
other than those set forth in this Agreement) and the revocation period for such
standard waiver and release of claims has expired. Executive further
acknowledges that, except as provided in this Paragraph 11, she has waived and
will not be entitled to any other severance payments, as the parties have
carefully bargained for the benefits specifically provided for herein. As of the
Termination Date the Executive will be deemed to have resigned from all officer,
director or employee positions held at Vince or any of its affiliates and the
Executive will sign any forms or documents required or reasonably requested to
effectuate such resignation.

12. Non-Compete. During Executive’s employment hereunder and for a period of 12
months thereafter (“Restricted Period”), Executive shall not directly or
indirectly (i) design, develop, promote, sell, license, distribute, or market
anywhere in the world (the “Territory”) any contemporary apparel, accessories or
related products (“Competitive Products”) or (ii) own, manage, operate, be
employed by, or participate in or have any interest in any other business or
enterprise engaged in the design, production, distribution or sale of
Competitive Products anywhere in the Territory; provided, however, that nothing
herein shall prohibit Executive from being a passive owner of not more than five
percent (5%) of the outstanding stock of any class of securities of a
corporation or other entity engaged in such business which is publicly traded,
so long as Executive has no active participation in the business of such
corporation or other entity.

13. Non-solicit, Non-interference. During the Restricted Period, Executive shall
not, except in furtherance of Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (A) solicit or induce any employee, consultant, representative or
agent of Vince or any of its affiliates to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with Vince or hire or retain any such
employee, consultant, representative or agent, or take any action to materially
assist or



--------------------------------------------------------------------------------

aid any other person, firm corporation or other entity in identifying, hiring or
soliciting any such employee, consultant, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between Vince or any of its affiliates and any of Vince’s or
its affiliates’ respective customers, suppliers, vendors, joint venturers,
distribution partners, franchisees, licensors, licensees or any other business
relation of Vince or its affiliates. Any person described in Paragraph 13(A)
shall be deemed covered by this Paragraph while so employed or retained and for
a period of six (6) months thereafter, unless such person’s employment has been
terminated by Vince.

14. Non-disparagement. Executive shall not make any negative comments or
otherwise disparage Vince or any of its affiliates or any of Vince’s or its
affiliates’ officers, directors, employees, shareholders, agents, products or
business, or take any action, including making any public statements or
publishing or participating in the publication of any accounts or stories
relating to any persons, entities, products or businesses which negatively
impacts or brings such person, entity, product or business into public ridicule
or disrepute except if testifying truthfully under oath pursuant to subpoena or
other legal process, in which event Executive agrees to provide Employer with
notice of subpoena and opportunity to respond. The Employer agrees that the
senior executive officers of the Employer as of the Termination Date and the
members of the Vince Board as of the Termination Date will not, while employed
by Employer or serving as a director of Employer, as the case may be, publicly
make negative comments about the Executive or otherwise disparage the Executive
in any manner that is likely to be materially harmful to the Executive’s
business reputation. The foregoing limitation on the Employer shall not be
violated by (i) truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), (ii) communications among the Vince Board members and other
representatives of the Employer’s direct and indirect shareholders, or
(iii) statements that they in good faith believe are necessary or appropriate to
make in connection with performing their duties and obligations of the Employer.

15. Confidentiality. Executive acknowledges that in connection with this
Employment Agreement, Executive will acquire and make use of confidential
information and trade secrets of Vince and its affiliates (“Confidential
Information”) which shall include, but not be limited to, financial statements,
new product developments, customer information, project reports, internal
memoranda, marketing programs, reports and other materials or records of a
proprietary and confidential nature, and that maintenance of the proprietary and
confidential character of such information, to the full extent feasible, is
important to Vince. Therefore, in order to protect the Confidential Information,
Executive agrees as follows: (a) to hold the Confidential Information in
strictest confidence and not to use or disclose such Confidential Information
without the prior written authorization of Vince, except (i) in connection with
the services being rendered under this Agreement, (ii) as required by any
subpoena or other court or administrative order, (iii) in connection with any
legal proceedings, or (iv) as may otherwise be required under applicable laws,
rules or regulations; and (b) to return to Vince upon termination of employment
all Confidential Information coming into Executive’s possession during the Term.
The term “Confidential Information” does not include information which (i) is or
becomes generally available to the public other than by breach of this
provision; or (ii) the Executive learns from a third party who is not under an
obligation of confidence to the Employer or a client of the Employer.



--------------------------------------------------------------------------------

16. Equitable Remedies. The necessity of protection against the competition of
Executive in Paragraph 12 and the covenants agreed to in Paragraphs 12 through
15 and the nature and scope of such protections have been carefully considered
by the parties hereto in relation to this Agreement. The parties agree and
acknowledge that the duration, scope and geographic areas applicable to the
covenant not to compete and restrictive covenants described in this Agreement
are fair, reasonable and necessary, that adequate consideration and compensation
through this Agreement have been received by Executive for such obligations, and
that these obligations do not and will not prevent Executive from earning a
livelihood. If, however, for any reason any court determines that the
restrictions in Paragraphs 12, 13, 14 or 15 are not reasonable, that
consideration is inadequate or that Executive has been prevented from earning a
livelihood, such restrictions shall be interpreted, modified or rewritten to
include as much of the duration, scope and geographic area identified in the
respective paragraphs as will render such restrictions valid and enforceable.
Executive acknowledges that she has carefully read and considered the terms of
this Agreement and knows them to be essential to induce Vince to enter into this
Agreement and that any breach of the provisions of Paragraphs 12, 13, 14 or 15
will result in serious and irreparable injury to Vince. Therefore, in the event
of a breach of any such provisions, Vince shall be entitled to equitable relief
against Executive by way of injunction (in addition to, but not in substitution
for, any and all other relief to which Vince may be entitled at law or in
equity) to restrain Executive from such breach and to compel compliance by
Executive with her obligations hereunder.

17. Survival. The provisions of Paragraphs 12 through 16 shall survive any
termination or cancellation of this Agreement or Executive’s employment and
shall remain in full force and effect in accordance with their stated terms.

18. Waiver. No waiver of any provision of this Agreement shall be effective
unless in writing and signed by the party waiving its rights, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No course of dealing between or among the
parties to this Agreement shall be deemed to affect or to modify, amend or
discharge any provision or term of this Agreement. No delay on the part of Vince
or the Executive in the exercise of any of their respective rights or remedies
shall operate as a waiver thereof, and no single or partial exercise by Vince or
the Executive of any such right or remedy shall preclude any other or further
exercise thereof.

19. Successors and Assigns. This Agreement is for personal services and may not
be assigned by Executive in any manner, by operation of law or otherwise,
without the prior written consent of Vince. Vince may assign this Agreement and
its rights and obligations hereunder (a) to an affiliate of Vince or (b) to any
entity which, by way of merger, consolidation, or sale of all or substantially
all of the assets of Vince, becomes a successor to Vince.

20. Effect of Section 409A of the Internal Revenue Code. It is the intention of
the Employer and Executive that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code (“Code”) in a manner that does not
impose additional taxes, interest or penalties upon Executive pursuant to
Section 409A, and all provisions of this Agreement will be construed and
interpreted in a manner consistent with Section 409A and this Paragraph. Each of
the payments pursuant to this Agreement are designated as separate



--------------------------------------------------------------------------------

payments for purposes of the short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F) and the exemption for involuntary terminations
under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). To the extent the Executive is entitled to receive
taxable reimbursements and/or in-kind benefits, the following provisions apply:
(i) the amount of such reimbursements and benefits the Executive receives in one
year shall not affect amounts provided in any other year, (ii) such
reimbursements must be made by the last day of the year following the year in
which the expense was incurred, and (iii) such reimbursements and benefits may
not be liquidated or exchanged for any other reimbursement or benefit.

Notwithstanding anything in this Agreement to the contrary, if all or a portion
of any payment or benefit under this Agreement is subject to Section 409A of the
Code, then the following rules shall apply to such payment in order to prevent
any accelerated or additional tax under Section 409A of the Code:

(a) If the termination of Executive’s employment does not qualify as a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h) from the “Employer Controlled Group,” then any payments
subject to Section 409A of the Code will not commence until a “separation from
service” occurs or, if earlier, the earliest other date as is permitted under
Section 409A. For this purpose, the “Employer Controlled Group” means
(i) Employer, (ii) any corporation which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) which includes Employer
and (iii) any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with Employer;
provided, however, that in applying Sections 1563(1), (2) and (3) of the Code
for purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections, and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.414(c)-2 of
the Treasury Regulations.

(b) If at the time of Executive’s separation from service, Executive is a
“specified employee” as defined in Section 409A of the Code, then the Employer
will defer the commencement of any payments which would otherwise be subject to
Section 409A (without any reduction in such payments or benefits ultimately paid
or provided to Executive) until the date that is six months following
Executive’s separation from service or, if earlier, the earliest other date as
is permitted under Section 409A (and on such payment commencement date, the
Executive will be entitled to receive a single sum make-up payment equal to the
sum of the payments the Executive would have received from the date of the event
giving rise to such payments and the delayed start date for such payments).

Employer shall consult with Executive in good faith regarding the implementation
of the provisions of this Section.



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

22. Governing Law; Jurisdiction. This Agreement is made, executed and entered
into in the State of New York and shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
conflicts of law doctrine. Executive and Vince agree that any action arising out
of or based upon this Agreement and Executive’s employment with Employer shall
be brought in the courts of the State of New York or in any federal court
therein. EACH PARTY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREMEENT OR THE EXECUTIVE’S EMPLOYMENT BY THE EMPLOYER OR ANY AFFILIATE OF THE
EMPLOYER, OR THE EXEUTIVE’S OR THE EMPLOYER’S PERFORMANCE UNDER, OR THE
ENFORCEMENT OF, THIS AGREEMENT.

23. Severability. If any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

This Agreement sets forth the entire understanding between Executive and Vince
as to the terms of Executive’s employment and supersedes and replaces in their
entirety any and all other agreements, whether written or oral, between the
parties relating to the subject matter hereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

EXECUTIVE      VINCE, LLC

/s/ Karin Gregersen McLennan

     By:   

/s/ Jill Granoff

Karin Gregersen McLennan     

Jill Granoff

Chief Executive Officer